DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications: Amendment, filed on 08/04/2021.  
This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 11 and 18 are independent claims.  Claims 1-4, 7, 11-14, and 16-20 have been amended.  




Response to Arguments

Applicant’s arguments, see Applicant’s Remarks, p. 12, filed August 4, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ju-hee Seo, US 2015/0301566 A1, and further in view of Eric Richards, US 2011/0268369 A1 as Richard teaches selecting a missing face for inclusion in another image.  

Applicant argues (claim 18) the Office Action fails to analyze the step-plus-function limitation and the corresponding acts disclosed in Applicant’s Specification when rejecting the claim.

In response, the Office Action indicates the claim invokes 35 USC 112(f) and identifies the corresponding acts disclosed by the Applicant’s Specification are taught by the prior art.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju-hee Seo, US 2015/0301566 A1.


Independent claim 18, Seo discloses in a digital medium environment for creating or editing digital images, a computer-implemented method of automatically merging missing objects within the digital images into a composite digital image, comprising: 

identifying a first image with at least a first person (i.e. determine a first image including plurality of objects/persons– Para 64; Fig. 2A);

identifying a second image with at least a second person that is not included in the first image (i.e. determine a second image, e.g. front side image, including an additional face – Fig. 4 “410”); 

a step for merging the second person into the first image (i.e. determine a candidate area for inserting a bounded/segmented additional image, e.g. image captured from a front side, in a location of a photo including the first persons, e.g. back side image – Para 69); and 

providing the merged first image with the first person and the second person to a client device associated with a user (i.e. displaying the merged image on the client device – Fig. 9 “960”).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju-hee Seo, US 2015/0301566 A1, and further in view of Eric Richards, US 2011/0268369 A1.


Independent claim 1, Seo discloses a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: 

identify, utilizing a face detection model, pixels representing one or more faces associated with one or more persons in a first image (i.e. detect object, e.g. persons/faces, in an image photographed from a back side – Para 59, 56) and pixels representing one or more additional faces associated with one or more additional persons in a second image (i.e. detect object, e.g. persons/faces, in an image photographed from a front side – Para 124, 56); 

determine a face from the one or more faces associated with the one or more additional persons in the second image that does not appear in the first image by analyzing the pixels representing the one or more faces of the one or more persons in the first image and the pixels representing the one or more additional faces of the one or more additional persons in the second image (i.e. compare face features – Para 82, 84 – of people in the back side image to those in the front side image to identity a candidate area to place the face of the front side image – Para 83); 


generate, utilizing a segmentation model, a segmented image of a missing person of the one or more additional persons in the second image associated with the missing face by segmenting pixels of the second image representing the missing person (i.e. segment/bound regions including the face of the missing person in the front side image – Para 99, 103); 


determine an available location within the first image by detecting objects within the first image and identifying a portion of the first image that does not include a person (i.e. determine a candidate area, located in the back side image, for inserting a bounded/segmented additional image, e.g. image captured from a front side – Para 69; determine candidate areas not including a person – Fig. 3B, 7A); and 

generate a merged image by inserting the pixels of the second image representing the missing person into the available location of the first image (i.e. displaying the merged image on the client device – Fig. 9 “960”).  



Seo fails to disclose determining a missing face, which Richards discloses (i.e. identify an image absent from another image – Para 3, 25, 52; Fig.2).

It would have been obvious at the effective date of invention to combine Richards’ determining a missing face with the method of Seo because each identifies absent image content for the benefit of inserting the absent content to generate a composite image.  Therefore, the combination yields predictable results.



Claim 2, Seo discloses the non-transitory computer-readable medium of claim 1, wherein: 
analyzing the pixels representing the one or more faces associated with the one or more persons in the first image comprises generating face descriptors for the one or more faces associated with the one or more persons in the first image (i.e. for a first image, e.g. a front side image, assess multiple conditions including comparison of face features - Para 82, 84 - where the conditions are weighted factors that determine an area for image composition - Para 86); and

analyzing the pixels representing the one or more faces associated with the one or more additional persons in the second image comprises generating additional face descriptors for the one or more faces associated with the one or more additional persons in the second image (i.e. for a second image, e.g. a back side image, assess multiple conditions including comparison of face features - Para 82, 84 - where the conditions are weighted factors that determine an area for image composition - Para 86).



Claim 3, Seo discloses the non-transitory computer-readable medium of claim 2, wherein the instructions cause the computing device to determine the absent face from the one or more faces associated with the one or more additional persons in the second image that does not appear in any location in  the first image by comparing the face 

Seo fails to disclose determining a missing face, which Richards discloses (i.e. identify an image absent from another image – Para 3, 25, 52; Fig.2).

Similar rationale as applied in the rejection of claim 1 applies herein.







Claim 4, Seo discloses assessing multiple conditions including comparison of face features (Para 82, 84) where the conditions are weighted factors that determine an area for image composition (Para 86).

Seo fails to disclose the non-transitory computer-readable medium of claim 3, wherein the instructions cause the computing device to compare the face descriptors for the one or more faces associated with the one or more persons in the first image to the additional face descriptors for the one or more faces associated with the one or more additional persons in the second image by: generating a grouping for each face associated with the one or more additional persons in the second image that has an additional face descriptor that is within a similarity threshold of a face descriptor of a face in the first image of the one or more persons; and determining the missing face in the second image based on the missing face not belonging to a grouping, which Richards discloses (i.e. identity groups of images similar to face features in the first image – Para 55; Fig. 3; identify the absent face in a group of images – Fig. 2 “238”).  


It would have been obvious at the effective date of invention to combine Richards’ known method of generating a grouping for each face associated with the one or more additional persons in the second image that has an additional face descriptor that is within a similarity threshold of a face descriptor of a face in the first image of the one or more persons; and determining the missing face in the second image based on the missing face not belonging to a grouping with the method of Seo because each assesses face characteristics in multiple images to determine similarities that aid in image composition of a face provided from another image.  Thus, the combination yields predictable results.




Claim 5, Seo discloses the non-transitory computer-readable medium of claim 4, wherein the instructions cause the computing device to generate the segmented image of the missing person in the second image associated with the missing face by utilizing the segmentation model to: generate a bounding box around a body associated with the 
generate an object mask of the person based on the bounding box (i.e. recognize difference in tone values – Para 124; generate a guide GUI – Para 104; Fig. 5 “570”); and 
generate the segmented image based on applying the object mask to the second image (i.e. recognize difference in tone values and segment the detected person – Para 124).   




Claim 6, Seo discloses generate bounding boxes about each identified face in the second image (i.e. segmented face from back side image - Fig. 4); and generate the face descriptors for the one or more faces in the first and second images by extracting latent features from portions of the first and second images (i.e. assess multiple conditions including comparison of face features from first/front and second/back images - Para 82, 84 - where the conditions are weighted factors that determine an area for image composition - Para 86).

Seo fails to disclose the non-transitory computer-readable medium of claim 2, further comprising additional instructions that cause the computing device to: 
generate bounding boxes about each identified face in the first and second images; and 

corresponding to the bounding boxes, which Richards discloses (i.e. bound face regions in images – Fig. 3; obtain face features – Fig. 2, 3; Para 14).  


It would have been obvious at the effective date of invention to combine Richards’ known method of generating bounding boxes about each identified face in the first and second images; and generating the face descriptors for the one or more faces in the first and second images by extracting latent features from portions of the first and second images corresponding to the bounding boxes with the method of Seo because identifying characteristics of bounded regions enables a scoring process to be applied to obtain the best regions that aid in image composition.  Thus, the combination yields predictable results.


 
Claim 7, Seo discloses the non-transitory computer-readable medium of claim 1, wherein the instructions cause the computing device to determine the available location within the first image by detecting objects within the first image and identifying a portion of the first image that does not include a person by: 
detecting the objects within the first image (i.e. detecting objects in a back side image – Para 59; Fig. 5);


Seo fails to disclose detecting the objects within the first image utilizing an object detection neural network; classifying the detected objects to determine an object significance score for each detected object, which Richards discloses (i.e. learning process used to learn features of face regions – Para 35; score objects – Para 35, 37; and identify regions with a low score – Para 522; Fig. 2).
It would have been obvious at the effective date of invention to combine Richards’ known method of detecting the objects within the first image utilizing an object detection neural network; classifying the detected objects to determine an object significance score for each detected object with the method of Seo because using a neural network to evaluate characteristics of image regions enables determination of the best region for combining an image, which improves image alignment.  Thus, the combination yields predictable results.



Claim 8, Seo discloses the non-transitory computer-readable medium of claim 1, wherein the instructions cause the computing device to generate the merged image by: adding the segmented image of the person to the first image at the available location 



Claim 9, Seo discloses the non-transitory computer-readable medium of claim 8, wherein the instructions cause the computing device to blend the segmented image of the person with the first image to generate the merged image by: blending foreground colors of the segmented image of the person with foreground colors of the first image; and blending background colors of the segmented image of the person with background colors of the first image (i.e. adjust the face color and brightness to match the face of people in the first, e.g. front, image and the area around the people in the first image – Para 145-146).  



Claim 10, Seo discloses the non-transitory computer-readable medium of claim 1, further comprising additional instructions that cause the computing device to determine that the first image is captured within a threshold time and location of the second image (i.e. a selected mode instructs the determination of the second/additional image 

 

Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 12-17, the corresponding rationale as applied in the rejection of claims 2-8 apply herein.



Claim 19, Seo discloses segmenting an image to combine with another image using a selection mode for setting a location for image composition (abstract; Para 9).

Richards discloses The method of claim 18, further comprising: determining ratings for the first image and the second image, and identifying the first image as a base image into which to merge the second person based on the first image having a higher rating than the second image (i.e. rate/score faces in images; and the first/base image is associated with the best scores – Fig. 6 “606, 610”), which Seo fails to disclose. 







Claim 20, Seo discloses segmenting an image to combine with another image using a selection mode for setting a location for image composition (abstract; Para 9).


Richards discloses the method of claim 18, further comprising utilizing a face detection neural network to identify faces of the first person and the second person within the first image and the second image (i.e. learning process learns features of face regions – Para 35; rank/score object – Para 35, 37; identify image regions with a low score – Fig. 2; Para 522), which Seo fails to disclose.

’ known method of utilizing a face detection neural network to identify faces of the first person and the second person within the first image and the second image with the method of Seo because evaluating characteristics of image regions enables determination of a best region for combining an image, which improves image alignment.  Thus, the combination yields predictable results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619